UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6517



ANDRE RAYMOND VINES,

                  Petitioner - Appellant,

          v.


BRYAN WATSON, Warden, Wallens Ridge State Prison,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-01274-CMH-TRJ)


Submitted:     August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Raymond Vines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Raymond Vines seeks to appeal the district court’s

dismissal   without   prejudice   of   his   28   U.S.C.   §   2254   (2000)

petition.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The

district court’s order indicated that the habeas petition was

dismissed without prejudice due to Vines’ failure to show cause why

his claims were not procedurally defaulted or time-barred.               See

Fed. R. Civ. P. 41(b).    This order is neither a final order nor an

appealable interlocutory or collateral order, as Vines can cure the

relevant defect by filing an amended petition addressing these

matters.    See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 DISMISSED




                                  - 2 -